                 Case 2:18-cv-01254-RSL Document 56 Filed 11/20/20 Page 1 of 1



 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT SEATTLE
 6
     JOEL STEDMAN, et al.,                           )   Case No. 2:18-cv-1254RSL
 7
                                                     )
 8                   Plaintiffs,                     )
                                                     )   ORDER GRANTING JOINT MOTION
 9          v.                                       )   TO EXTEND RESPONSE AND REPLY
                                                     )   BRIEFING DEADLINES ON
10   PROGRESSIVE DIRECT INSURANCE                    )   PLAINTIFFS’ MOTION FOR CLASS
     COMPANY,                                        )   CERTIFICATION
11
                                                     )
12                   Defendant.                      )
                                                     )
13

14          THIS MATTER comes before the Court on the parties’ Joint Motion to Extend Response

15   and Reply Briefing Deadlines on Plaintiffs’ Motion for Class Certification (Dkt. # 55). Having

16   considered the joint motion and all other filings and papers in this matter, and otherwise being

17   fully advised and for good cause shown, the Court hereby ORDERED that the joint motion is

18   GRANTED in its entirety:

19          The Clerk of Court is directed to renote plaintiffs’ Motion for Class Certification (Dkt.

20   # 42) for consideration on December 18, 2020. Defendant’s response is due on or before December

21   4, 2020, and plaintiffs’ reply is due on or before December 15, 2020.

22
            Dated this 20th day of November, 2020.
23

24

25                                                Robert S. Lasnik
                                                  United States District Judge
26

27



      ORDER
